Citation Nr: 0934909	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for cold injury 
residuals of the upper extremities.  

2.	Entitlement to service connection for cold injury 
residuals of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to May 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran was scheduled to testify at a hearing at the RO 
before a Member of the Board in December 2007.  He did not 
report for the hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Cold injury residuals of the upper extremities were not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.  

2.	Cold injury residuals of the lower extremities were not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.


CONCLUSION OF LAW

1.	Cold injury residuals of the upper extremities were 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	Cold injury residuals of the lower extremities were 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in September 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the Veteran on these latter two elements, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has reviewed the entire evidence of record, 
including the Veteran's service treatment records and VA 
outpatient treatment records, dated from 1998 to January 2006.  
After review of the record it is found that there is no basis 
for the establishment of service connection for the residuals 
of cold injuries of the upper or lower extremities.  In this 
regard, it is noted that the service treatment records are 
negative for any complaints or manifestations of a cold injury 
to any of the Veteran's extremities.  Although VA treatment 
records subsequent to active duty do refer to the Veteran 
having sustained a cold injury while on active duty, these 
references are based solely on the history as provided by the 
Veteran.  The mere recitation of his history does not 
constitute competent medical evidence of a connection with 
service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The absence of clinical documentation of cold injury 
residuals of the upper or lower extremities for many years 
after service is probative evidence against a service 
relationship.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In the Board's  judgment, it would be speculative to 
attribute any current upper or lower extremity disabilities, 
first shown many years after service, to service.  See 
Slater v. Principi, 4 Vet. App. 43 (1993).  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claim on appeal turns on the question of 
whether there exists a  medical relationship between current 
disability and service; the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of cold injuries 
of the upper or lower extremities must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for cold injury residuals of the upper 
extremities is denied.  

Service connection for cold injury residuals of the lower 
extremities is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


